


EXHIBIT 10.16




QUITCLAIM DEED




FOR VALUE RECEIVED, Frank H. Blair, an individual whose mailing address is 1511
S. Stanley Rd., Spokane, WA 99212 ("Grantor"), hereby conveys, releases remises
and forever quit claims unto at Northern Adventures, Inc., a Nevada corporation,
whose mailing address is West 441th Avenue, Spokane, WA. 99204, ("Grantee"), all
of Grantor's rights, title and interests in and to those certain unpatented
mining claims, situated, lying and being in the County of Fergus, state of
Montana, more particularly described on Exhibit A attached hereto and by this
reference in corporate herein as if set forth in full (the "Claims").




TOGETHER WITH all and singular the tenements, hereditaments, appurtenances,
rights, and privileges thereunto belonging or in any manner appertaining
including, but not limited to the following: all rents, issues and profits
thereof; all water and water rights (including, but not limited to, rights to
surface  ground and stored water and water rights claims, applications, permits,
licenses and stock) of every kind and nature that may be appurtenant thereto or
which run with, extend to or otherwise benefit the Claims; all mines, minerals,
lodes, ledges and veins within the boundary lines of mining claims comprising
the Claims, their dips, spurs and extralateral rights; all minerals of every
kind and character, whether base, precious, metallic, nonmetallic or otherwise,
lying in, on or under the Claims; all severed ore, equipment, pl ants, fixtures,
machinery personal property and other improvements which may be situated on the
surface of or located within the Claims; all rights-of-way, tunnel rights,
adits, drifts, shoots, easements, permits, licenses, permission and other
authorizations affecting access to the Claims or the right to conduct operations
therein and thereon (collectively, the "Property").




TO HAVE AND TO HOLD all and singular the said Claims and Property unto Grantee
and to Grantee's successors and assigns forever.




IN WITNESSW HEREOF, Grantor has executed this Instrument as of the 20th day of
June, 2012.




Frank H. Blair

An Individual




By: /s/ Frank H. Blair




STATE OF WASHINGTON)

                 ):ss

COUNTRY OF SPOKANE )




I, Timothy Kuh, a Notary for the State of Washington, hereby certify that I know
or have satisfactory evidence that Frank H. Blair is the person who appeared
before me, and that said person acknowledged that he signed this instrument, on
oath stated that he was authorized to execute the instrument and acknowledged it
to be free and voluntary act of such party for the uses and purposes mentioned
in the instrument.

Dated: June 20, 2012

Seal or Stamp

Signature /s/ Timothy Kuh

Notary Public in and for the State of Washington

Residing at: Spokane, Washington

My Commission Expires: May 4, 2013








--------------------------------------------------------------------------------




 

EXHIBIT A to QUITCLAIM DEED

 

NAME

Locator

Claim Date

Fergus County Filing Date

County Recorder Number

BLM Filing Date

BLM Serial Number

1.

PLUM 1

Frank Blair

1/24/2012

1/27/2012

106634

4/17/2012

MMC226512

2.

PLUM 2

Frank Blair

1/24/2012

1/27/2012

106635

4/17/2012

MMC226513

3.

PLUM 3

Frank Blair

1/25/2012

1/27/2012

106636

4/17/2012

MMC226514

4.

PLUM 4

Frank Blair

1/25/2012

1/27/2012

106637

4/17/2012

MMC226515

5.

PLUM 5

Frank Blair

1/25/2012

1/27/2012

106638

4/17/2012

MMC226516

6.

PLUM 6

Frank Blair

1/25/2012

1/27/2012

106639

4/17/2012

MMC226517

7.

PLUM 7

Frank Blair

1/25/2012

1/27/2012

106640

4/17/2012

MMC226518

8.

PLUM 8

Frank Blair

1/25/2012

1/27/2012

106641

4/17/2012

MMC226519

9.

PLUM 9

Frank Blair

1/25/2012

1/27/2012

106642

4/17/2012

MMC226520

10.

PLUM 10

Frank Blair

1/25/2012

1/27/2012

106643

4/17/2012

MMC226521

11.

PLUM 11

Frank Blair

1/25/2012

1/27/2012

106644

4/17/2012

MMC226522

12.

PLUM 12

Frank Blair

1/25/2012

1/27/2012

106645

4/17/2012

MMC226523

13.

PLUM 13

Frank Blair

1/25/2012

1/27/2012

106646

4/17/2012

MMC226524

14.

PLUM 14

Frank Blair

1/25/2012

1/27/2012

106647

4/17/2012

MMC226525

15.

PLUM 15

Frank Blair

1/25/2012

1/27/2012

106648

4/17/2012

MMC226526

16.

PLUM 16

Frank Blair

1/25/2012

1/27/2012

106649

4/17/2012

MMC226527

17.

PLUM 17

Frank Blair

1/26/2012

1/27/2012

106650

4/17/2012

MMC226528

18.

PLUM 18

Frank Blair

1/26/2012

1/27/2012

106651

4/17/2012

MMC226529

19.

PLUM 19

Frank Blair

1/26/2012

1/27/2012

106652

4/17/2012

MMC226530

20.

PLUM 20

Frank Blair

1/26/2012

1/27/2012

106653

4/17/2012

MMC226531

21.

PLUM 21

Frank Blair

1/26/2012

1/27/2012

106654

4/17/2012

MMC226532

22.

PLUM 22

Frank Blair

1/26/2012

1/27/2012

106655

4/17/2012

MMC226533

23.

PLUM 23

Frank Blair

1/26/2012

1/27/2012

106656

4/17/2012

MMC226534

24.

PLUM 24

Frank Blair

1/26/2012

1/27/2012

106657

4/17/2012

MMC226535

25.

PLUM 25

Frank Blair

1/26/2012

1/27/2012

106658

4/17/2012

MMC226536

26.

PLUM 26

Frank Blair

1/26/2012

1/27/2012

106659

4/17/2012

MMC226537






